DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-18 are objected to because of the following informalities:  In regards to the claim limitation “The computer-readable storage medium…” should be changed to “The non-transitory computer-readable storage medium...  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 & 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (CN 109770924A).
The applied reference has a common inventor(s), i.e. Wang et al. and assignee, i.e. WUYI University, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Wang et al. discloses;

Claim 1.  A method for analyzing dynamic characteristics of EEG functional connectivity related to driving fatigue, comprising (e.g., via the disclosed fatigue classification method): using independent component analysis and wavelet packet transformation to preprocess EEG data [e.g., via the disclosed ‘S4)’ that adopts the wavelet packet transform and decomposes the brain signal]; constructing the preprocessed EEG data into a temporal brain network with dynamic characteristics based on a sliding window method (e.g., via the disclosed step of constructing brain function network); measuring a spatiotemporal topology of the temporal brain network based on a temporal efficiency analysis framework (e.g., via the disclosed step of analyzing the topological structure transformation); and performing statistical analysis on the spatiotemporal topology of the temporal brain network to obtain a correlation between behaviors related to driving fatigue and dynamic characteristics of the temporal brain network (e.g., via the disclosed correlation vector machine processes), wherein the correlation comprises a spatiotemporal global efficiency, a spatiotemporal local efficiency and a spatiotemporal closeness centrality [(claims 1-10 and steps s1)-s9)].

Claim 2: The method for analyzing dynamic characteristics of EEG functional connectivity related to driving fatigue of claim 1, wherein the using independent component analysis and wavelet packet transformation to preprocess EEG data comprises: collecting blink artifact data comprising horizontal eclectrooculogram HEOG data and vertical electrooculogram VEOG data (e.g., via the disclosed physiological characteristics of the detection method including eye signals (EOG) that can reflect the change of direction of view, such as blinking of the eye movement); using independent component analysis to search and delete a component in the EEG data highly correlated with the blink artifact data;
removing a baseline of screened EEG data; using wavelet packet transformation to decompose the EEG data into three standard frequency bands which are respectively frequency band o, frequency band B and frequency band (e.g., via the disclosed three-sub band, Theta, Alpha, Beta); and dividing the EEG data into alert-state data and fatigue-state data according to a test time [e.g., (pp. 6)-(pp. 8, para 2)].

Claim 3: The method for analyzing dynamic characteristics of EEG functional connectivity related to driving fatigue of claim 1, wherein the constructing the preprocessed EEG data into a temporal brain network with dynamic characteristics based on a sliding window method comprises: expressing the preprocessed EEG data into static networks, wherein each of the static networks is a binary NxN matrix, and N represents a number of electrodes of an EEG cap; selecting a suitable window length and a suitable step size, and sequentially traversing a whole temporal sequence by a sliding window, wherein a length of the temporal sequence is an experimental duration for collecting the EEG data; estimating a PLI value of functional connectivity using a phase lag index in each of the static networks; using a sparsity method to set the PLI value greater than a threshold value to be I, and set the PLT value smaller than the threshold value to be 0, thus forming a binary neighboring network which is used as a snapshot of the temporal brain network; and arranging the static networks according to the temporal sequence to form the temporal brain network with dynamic characteristics [(pp. 6)-(pp. 7)].

Claim 4: The method for analyzing dynamic characteristics of EEG functional connectivity related to driving fatigue of claim 1, wherein the measuring a spatiotemporal topology of the temporal brain network based on a temporal efficiency analysis framework comprises: calculating a temporal distance of a pair of nodes on a temporal scale, wherein the temporal distance represents a minimum number of temporal windows which are defined to be passed through by a spatiotemporal path; calculating a spatiotemporal global efficiency; calculating a spatiotemporal local efficiency; and using a spatiotemporal closeness centrality to evaluate spatiotemporal characteristics of a node-level temporal brain network [e.g., via  the disclosed ‘beneficial effects of the present invention: (1) (pp. 9)].

Claim 11: An apparatus for analyzing dynamic characteristics of EEG functional connectivity related to driving fatigue, comprising: at least one control processor, and a memory communicated with the at least one control processor, the memory having instructions executable by the at least one control processor stored thereon, and the instructions, when executed by the at least one control processor, enable the at least one control processor to execute the steps of: using independent component analysis and wavelet packet transformation to preprocess EEG data; constructing the preprocessed EEG data into a temporal brain network with dynamic characteristics based on a sliding window method; measuring a spatiotemporal topology of the temporal brain network based on a temporal efficiency analysis framework; and performing statistical analysis on the spatiotemporal topology of the temporal brain network to obtain a correlation between behaviors related to driving fatigue and dynamic characteristics of the temporal brain network, wherein the correlation comprises a spatiotemporal global efficiency, a spatiotemporal local efficiency and a spatiotemporal closeness centrality [(claims 1-10 and steps s1)-s9)].


Claim 12: The apparatus for analyzing dynamic characteristics of EEG functional connectivity related to driving fatigue of claim 11, wherein the using independent component analysis and wavelet packet transformation to preprocess EEG data comprises: collecting blink artifact data comprising horizontal electrooculogram HEOG data and vertical electrooculogram VEOG data; using independent component analysis to search and delete a component in the EEG data highly correlated with the blink artifact data; removing a baseline of screened EEG data; using wavelet packet transformation to decompose the EEG data into three standard frequency bands which are respectively frequency band a, frequency band and frequency band; and dividing the EEG data into alert-state data and fatigue-state data according to a test time [e.g., (pp. 6)-(pp. 8, para 2)].

Claim 13: The apparatus for analyzing dynamic characteristics of EEG functional connectivity related to driving fatigue of claim 11, wherein the constructing the preprocessed EEG data into a temporal brain network with dynamic characteristics based on a sliding window method comprises: expressing the preprocessed EEG data into static networks, wherein each of the static networks is a binary NxN matrix, and N represents a number of electrodes of an EEG cap; selecting a suitable window length and a suitable step size, and sequentially traversing a whole temporal sequence by a sliding window, wherein a length of the temporal sequence is an experimental duration for collecting the EEG data; estimating a PLT value of functional connectivity using a phase lag index im each of the static networks; using a sparsity method to set the PLI value greater than a threshold value to be 1, and set the PLI value smaller than the threshold value to be 0, thus forming a binary neighboring network which is used as a snapshot of the temporal brain network; and arranging the static networks according to the temporal sequence to form the temporal brain network with dynamic characteristics.

Claim 14: The apparatus for analyzing dynamic characteristics of EEG functional connectivity related to driving fatigue of claim 11, wherein the measuring a spatiotemporal topology of the temporal brain network based on a temporal efficiency analysis framework comprises: calculating a temporal distance of a pair of nodes on a temporal scale, wherein the temporal distance represents a minimum number of temporal windows which are defined to be passed through by a spatiotemporal path; calculating a spatiotemporal global efficiency; calculating a spatiotemporal local efficiency; and using a spatiotemporal closeness centrality to evaluate spatiotemporal characteristics of a node-level temporal brain network [e.g., via  the disclosed ‘beneficial effects of the present invention: (1) (pp. 9)].


Claim 15: A computer-readable storage medium with computer-executable instructions stored thereon, and the computer-executable instructions when executed enable a computer to execute the steps of
using independent component analysis and wavelet packet transformation to preprocess EEG data;
constructing the preprocessed EEG data into a temporal brain network with dynamic characteristics based on a sliding window method; measuring a spatiotemporal topology of the temporal brain network based on a temporal efficiency analysis framework; and performing statistical analysis on the spatiotemporal topology of the temporal brain network to obtain a correlation between behaviors related to driving fatigue and dynamic characteristics of the temporal brain network, wherein the correlation comprises a spatiotemporal global efficiency, a spatiotemporal local efficiency and a spatiotemporal closeness centrality [(claims 1-10 and steps s1)-s9)].


Claim 16: The computer-readable storage medium of claim 15, wherein the using independent component analysis and wavelet packet transformation to preprocess EEG data comprises:
collecting blink artifact data comprising horizontal electrooculogram HEOG data and vertical electrooculogram VEOG data; using independent component analysis to search and delete a component in the BEG data highly correlated with the blink artifact data; removing a baseline of screened EEG data;
using wavelet packet transformation to decompose the EEG data into three standard frequency bands which are respectively frequency band o, frequency band B and frequency band; and dividing the EEG data into alert-state data and fatigue-state data according to a test time [e.g., (pp. 6)-(pp. 8, para 2)].

Claim 17: The computer-readable storage medium of claim 15, wherein the constructing the preprocessed EEG data into a temporal brain network with dynamic characteristics based on a sliding window method comprises: expressing the preprocessed EEG data into static networks, wherein each of the static networks is a binary NxN matrix, and N represents a number of electrodes of an EEG cap;
selecting a suitable window length and a suitable step size, and sequentially traversing a whole temporal sequence by a sliding window, wherein a length of the temporal sequence is an experimental duration for collecting the EEG data; estimating a PLI value of functional connectivity using a phase lag index in each of the static networks; using a sparsity method to set the PLI value greater than a threshold value to be 1, and set the PLT value smaller than the threshold value to be 0, thus forming a binary neighboring network which is used as a snapshot of the temporal brain network; and arranging the static networks according to the temporal sequence to form the temporal brain network with dynamic characteristics [(pp. 6)-(pp. 7)].

Claim 18 : The computer-readable storage medium of claim 15, wherein the measuring a spatiotemporal topology of the temporal brain network based on a temporal efficiency analysis framework comprises:
calculating a temporal distance of a pair of nodes on a temporal scale, wherein the temporal distance represents a minimum number of temporal windows which are defined to be passed through by a spatiotemporal path; calculating a spatiotemporal global efficiency, calculating a spatiotemporal local efficiency; and using a spatiotemporal closeness centrality to evaluate spatiotemporal characteristics of a node-level temporal brain network [e.g., via  the disclosed ‘beneficial effects of the present invention: (1) (pp. 9)].
CONCULSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Fri 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792